Citation Nr: 0508887	
Decision Date: 03/24/05    Archive Date: 04/01/05	

DOCKET NO.  96-23 318A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for a chronic adjustment disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had periods of active service from June 1973 to 
June 1975 and from December 1975 to October 1992.  

In October 1998 the veteran had a video conference hearing 
with the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the veteran's VA claims 
folder. 

A review of the evidence of record discloses that by hearing 
officer decision dated in August 1997, service connection for 
an adjustment disorder was granted.  A 30 percent disability 
rating was assigned, effective March 3, 1995.  The veteran 
and his representative have disagreed with the 30 percent 
rating.  

The only issue before the Board for consideration at this 
time is that listed on the title page of this decision.  The 
Board notes the veteran was issued a statement of the case by 
the VARO in Cleveland in December 2002, denying him 
entitlement to service connection for residuals of a stroke 
and denying him entitlement to service connection for a blood 
disorder, lupus, and a disability manifested by contamination 
of his blood.  


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the appeal referable to the claim for increase 
have been obtained by VA.  

2.  The service-connected chronic adjustment disorder is not 
shown to be productive of more than occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks at any time since the effective date of service 
connection.  


CONCLUSION OF LAW

The criteria for the assignment of a disability rating in 
excess of 30 percent for a chronic adjustment disorder have 
not been met at any time since the effective date of service 
connection.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9440 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters:  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5107, 5126 (West 
2002), redefined VA's duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
are found at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004). 

The VCAA requires VA to notify the claimant of any evidence 
that is necessary to substantiate the claim, as well as 
evidence VA will attempt to obtain and what evidence the 
claimant is responsible for providing.  38 U.S.C.A. § 5103(a) 
(West 2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA will inform claimants to submit evidence in their 
possession.  38 C.F.R. § 3.159(b) (2004).  The United States 
Court of Appeals for Veterans Claims (Court) has found that 
this regulation imposes a fourth VCAA notice requirement.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  This fourth 
element means that VCAA notice means requesting or telling a 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  This fourth element of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  In a March 2004 communication the veteran was 
informed that he was to give VA enough information about his 
records so that VA could request them from the person or 
agency indicated.  He was told what the evidence had to show 
to establish entitlement to the benefit sought.  Although 
this notice letter did not  specifically contain the "fourth 
element," the Board finds that the veteran has been otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  In this regard, the RO informed him 
in the November 1997 statement of the case and subsequent 
supplemental statements of the case dated through June 2004 
of the reasons for the denial of the claim, and, in so doing, 
informed him of the evidence that was needed to substantiate 
his claim.  

It appears that all obtainable evidence identified by the 
veteran relative to the claim has been acquired and 
associated with the claims folder.  He has not identified any 
other pertinent evidence not already of record that would be 
needed for an equitable disposition of the appeal.  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  The Board concludes that 
VA has complied with the VCAA notice requirements.  

In this case, VA has satisfied its duty to notify the veteran 
of evidence necessary to substantiate the claim and to assist 
him in obtaining records and providing medical examinations.  
The case has been remanded by the Board on more than one 
occasion and the appeal has been open for several years 
already.  The veteran has been accorded several different 
rating examinations by VA, most recently in May 2004.  

All VCAA requires is that the duty to notify is satisfied and 
that a claimant is given the opportunity to submit 
information and evidence in support of his claim.  Once this 
has been accomplished, all due process concerns have been 
satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also  38 C.F.R. 
§ 20.1102 (harmless error).  Additional development by the 
Board at this time would serve no useful purpose.  Any defect 
in meeting the technical requirements of the VCAA is 
harmless.  

As noted above, the veteran has been accorded examinations by 
VA.  Further, he testified, at a hearing before the 
undersigned in October 1998 and a transcript of his testimony 
from that hearing is in the file and has been reviewed.  For 
these reasons, the Board concludes that VA has more than 
fulfilled its duty to assist the veteran in this case.  

Pertinent Criteria

The veteran and his representative seek an increased rating 
for his service-connected chronic adjustment disorder, 
currently evaluated as 30 percent disabling.  They 
essentially contend that the adjustment disorder is more 
severely incapacitating than is contemplated by the 30 
percent rating currently assigned under 38 C.F.R. § 4.130, 
Diagnostic Code 9440.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "compensation for service-connected injury is 
limited to those claims which show present disability" and 
held "where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  

The Court subsequently held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

When evaluating a mental disorder, the RO shall consider the 
frequency, severity and duration of psychiatric symptoms, the 
length of remission, and the veteran's capacity for 
adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment, 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126 (2004).  

Under 38 C.F.R. § 4.130, Diagnostic Code 9440, an evaluation 
of 30 percent is assigned when there is:  

Occupational and social impairment for 
occasional decrease in work efficiency 
and individual periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care and 
conversation normal), due to such 
symptoms as:  Depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).  

The next higher rating of 50 percent is warranted when there 
is:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  Flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

The next higher rating of 70 percent is provided when:

Occupational and social impairment with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  Suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscured or irrelevant; near 
continuous panic or depression affecting 
the ability to function independently, 
appropriately, and effectively; neglect 
of personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a work-
like setting); inability to establish and 
maintain effective relationships.  

A rating of 100 percent is warranted when there is:  

Total occupational and social impairment, 
due to such symptoms as:  Gross 
impairment of thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance and minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  
38 C.F.R. § 4.430, Diagnostic Code 9440.

The Court has held that Global Assessment of Functioning 
(GAF) scores are a scale reflecting the "psychological, 
social and occupational functioning on hypothetical continuum 
of mental health-illness."  See Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 
(1996) (citing the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.), page 32 (DSM-IV)).

GAF scores ranging between 71 and 80 reflect that when 
symptoms are present, they are transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument; no more than slight 
impairment in social, occupational, or school functioning 
(e.g., temporarily falling behind in school work)).  

GAF scores ranging from between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  DSM-IV.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Factual Evidence

The medical evidence of record includes the report of a May 
1997 psychiatric examination accorded the veteran by VA.  It 
was reported the veteran's lifestyle had changed for the 
worse in 1992 when he started having health problems.  The 
veteran indicated he had a massive coronary in September 
1992.  He also reported other health problems and complained 
that his memory had gotten very bad.  

On examination he was described as well developed and well 
nourished.  There was no evidence of psychotic thought, mood, 
or perceptual disorder.  Memory was intact for the recent 
past, although he stated there was a period of time he could 
not remember after his cardiac arrest.  He claimed he had a 
difficult time remembering anything from about 1979 to 1990 
or 1991.  Judgment and insight seemed to be fairly good.  
Mood and affect were "both anxious perhaps mildly depressed 
and fairly angry." 

The Axis I diagnosis was an adjustment disorder with mixed 
emotional features.  There was no Axis II diagnosis.  The 
examiner stated that as for global assessment of functioning, 
he believed the veteran was having moderate symptomatology.  
The veteran was described as somewhat preoccupied with 
pursuit of his case.  The examiner believed he also was very 
upset that he was not able to keep up with things the way he 
used to.  

In a hearing officer decision dated in August 1997, service 
connection for an adjustment disorder was granted.  A 30 
percent rating was assigned, effective March 3, 1995.  

Additional medical evidence includes a report of a VA 
psychiatric examination accorded the veteran in February 
2000.  The veteran stated he had been married for 14 years, 
but had been separated for the past three years.  He 
indicated he was financially responsible for two children at 
the present time.  He last worked in 1994 as a computer 
consultant.  He stated that he stopped working secondary to 
physical limitations.  The claims folder was reviewed prior 
to the examination.  The veteran indicated he was currently 
receiving psychiatric care at the VA Medical Center in 
Cincinnati about once a month.  He was taking Lithium to help 
stabilize his mood.  

On examination he was described as well dressed and pleasant.  
He did not seem to be over endorsing symptomatology.  He was 
properly oriented.  Affect was bright during the evaluation.  
Thoughts were goal-directed.  Speech was not pressured.  
Motor movements were relaxed.  Eye contact was good.  
Judgment and insight appeared intact.  

The Axis I diagnosis was an adjustment disorder with anxiety.  
Notation was made of a history of brief reactive psychosis 
versus bipolar disorder not otherwise specified.  

Psychosocial and environmental stressors were described as 
mild to moderate based on his describing ongoing frustrations 
with the determination of the status of his discharge from 
service and of various governmental decisions.  He also 
described some stress by way of being separated from his wife 
and secondary to his inability to work at the present time.  
He was given a GAF score of 60 to 65 based on the fact that 
he did not endorse psychotic features.  It was noted that the 
diagnosis of adjustment disorder with anxiety was changed 
slightly from a previous diagnosis of adjustment disorder 
with mixed emotional features.  This was reportedly based on 
the fact that at the current time he did not endorse a 
feeling of depression.  He actually described feeling at 
peace with himself and being hopeful regarding the future.  
He endorsed difficulty with concentration that was especially 
worsened when it involved stressful episodes.  He also 
endorsed some difficulty sleeping, but this was based on the 
fact that he had to awaken to urinate more frequently because 
of the Lithium he was taking.  As for his employment status, 
the examiner stated the veteran would be expected to have a 
mild to moderate impact on his ability to stay focused in 
terms of his concentration.  The veteran did not subjectively 
endorse the thought that he was unemployable secondary to his 
mental condition.  He interacted appropriately during the 
evaluation.  He answered questions appropriately and did not 
display any disturbance of thought regarding psychosis or 
harm to self or others.  

VA outpatient records reflect treatment and evaluation on 
periodic occasions over the years for various purposes, 
including medication management.  At the time of one such 
visit in May 2000, the veteran was described as in a fairly 
good mood.  He indicated he had been doing well and was 
trying to get a job.  He was preoccupied with his various 
litigations and was hoping that something would come out of 
this within the next several weeks.  He was to continue 
taking Lithium and was to return to the clinic in six weeks. 

When he returned to the clinic in late July 2000 for 
medication management, he stated things had been going about 
the same.  He was still dealing with a legal problem.  He was 
also spending a lot of time with his children.  He was 
described as fairly stable on Lithium.  At times he did not 
believe that he had a bipolar disorder and he attributed his 
emotional problems to his active service.  The physician 
noted that she reminded the veteran that she had seen him in 
one of his manic episodes while he was in the hospital about 
a year earlier, but he did not seem to think too much of it.  
Currently, he denied any acute symptoms of depression or 
mania.  He also denied any suicidal ideation.  

At the time of a September 2000 VA visit, the veteran stated 
he had been doing well.  He had not been able to get the job 
he had hoped for, but he was too busy doing other things.  He 
expressed frustration over a legal matter that was ongoing.  
His mental status was reported as having been stable "for a 
while."  He was to continue taking Lithium.  He denied any 
symptoms of a bipolar disorder.  He also denied any suicidal 
ideation.  

When he was seen in November 2000 for medication management, 
he again indicated things had been going fairly well.  He was 
still struggling with his legal problem and was described as 
preoccupied with it and also with his dealings with the 
service.  He was described as doing well on his medication.  
He again denied any symptoms of depression or suicidal 
ideation. 

At the time of a January 2001 outpatient visit, the veteran 
again indicated that things had been going fairly well.  The 
holidays went well with his children and with his ex-wife.  
Notation was made that the Lithium was helping him.  He was 
still fighting with the legal system, but overall, he was 
described as doing well.  He had some pressured speech, but 
was described as directable.  There were no symptoms of 
depression or suicidal ideation at the present time.  

Additional reports include the report of a visit in March 
2001 at which time the veteran was described as in a much 
better mood.  He indicated he was feeling relaxed and not 
depressed.  He stated in the past two days no one had 
bothered him and he had been able to sleep.  He reported that 
his house had been vandalized about 6 or 7 times in the past 
few months.  He thought it was people who came to the used 
car lot next to his garage.  He was hoping to recover some of 
his stolen items.  He indicated that the medication he was 
taking was really helping him and kept him under control.  

At the time of his visit at the end of April 2001, the 
veteran stated things had been going fairly well.  The 
veteran was described as seeming to be somewhat calm and 
relaxed.  He did not voice any complaints.  He denied any 
acute symptoms of a bipolar disorder or any suicidal 
ideation.  He was to continue taking his medication.  

However, at the time of a September 2002 visit, the VA 
physician stated that in May 2002 the veteran told her he was 
not going to take his Lithium anymore.  He indicated that he 
was feeling good and refused to take it any more.  He was 
described as agitated and not sleeping well and causing a 
commotion in his neighborhood.  A mobile crisis unit was 
called and brought him to the VA medical facility.  He was 
started on a 72-hour hold, but left the hospital 
involuntarily.  He was then brought back.  The veteran stated 
that he had not done well recently.  He did not believe he 
needed any medication, but he had no money and had been 
evicted from his apartment.  He believed someone had taken 
all his money from the bank.  He also believed his wife had 
been raped.  He said that he tried to call the police several 
times, but they did not take him seriously.  He was very 
worried about his wife.  He had lost about 40 to 50 pounds in 
the past 3 to 4 months.  He indicated he had no money to eat.  
He denied hearing any voices.  

Upon examination he was described as alert and oriented.  
However, he mumbled to himself and was described as very 
paranoid.  He had pressured speech and did not seem to be 
hearing any voices.  Memory and concentration were poor.  
Also, judgment and insight were described as very poor.  The 
Axis I diagnosis was a mixed bipolar disorder.  There was no 
Axis II diagnosis.  He was given a GAF score of 30.  

During hospitalization the veteran eventually agreed to take 
the medication.  He then began to feel better and became more 
cooperative and less delusional.  A niece agreed to help find 
an apartment for him and have him stay close to her.  Since 
he obtained maximum hospital benefit he was discharged back 
to his family.  His condition at the time of discharge was 
described as good.  

The veteran was accorded another psychiatric examination for 
rating purposes by VA in May 2004.  A detailed history was 
obtained.  The veteran denied any mood swings.  He also 
denied depression or racing thoughts.  He denied any auditory 
hallucinations.  He was currently taking Lithium as well as 
Risperidone, noted as an antipsychotic medication used both 
for hallucinations and for bipolar disorders.  He stated that 
he "cooks, cleans, and picks up and drops off the kids."  He 
spent his free time reading and walking on a treadmill.  He 
indicated that he attended social gatherings and read his 
Bible.  

On examination he was described as casually dressed.  Eye 
contact was good.  Speech was somewhat pressured, and he 
tended to interrupt on occasion.  Thought processes were 
goal-directed, although he would ramble sometimes.  This was 
not as severe as to call it circumstantial.  He denied 
psychotic symptomatology.  He had a defensive tone to his 
descriptions.  He was alert and properly oriented.  Abstract 
abilities were intact.  Insight was felt to be limited, while 
judgment was described as fair.  

The examiner referred to a review of the entire claims 
folder.  He stated the first hospitalization described the 
veteran's behavior as agitated, hyperreligious, lost in his 
own thought, chanting religious hymns, preoccupied thoughts, 
disorganized thoughts, talking fast, and loss of sleep.  The 
second hospitalization came in September 2002 and resulted 
from the veteran not taking his medications for several 
months.  Treatment was with Lithium and Risperidone and the 
veteran responded well with this combination.  

The Axis I diagnosis was Type I bipolar disorder, most recent 
episode severe with psychosis and mania.  Also diagnosed was 
a chronic adjustment disorder.  There was no Axis II 
diagnosis.  It was stated the GAF score for the chronic 
adjustment disorder was 74, while the GAF score for the 
bipolar disorder was 65.  

The examiner noted that the veteran continued in his "focus 
of discussion" that he once was in prime physical condition 
until he began to experience multiple physical problems.  He 
was occasionally worried and angered and disenchanted with 
the medical community for not finding the answers that he 
sought.  During current examination he seemed to indicate 
that he was adjusting to his current level of physical 
functioning by praying, by continuing activities with his 
children, and by exercising.  The examiner stated the 
symptoms of anxiety related to the above were "not present 
constantly."  

With regard to the diagnosis of a bipolar, this was somewhat 
more difficult.  The first episode was suspect for bipolar, 
although he did not meet the full criteria.  He was given 
treatment adequate for both bipolar and brief reactive 
psychosis.  The second hospitalization was more clear for 
bipolar symptoms, although it was noted the veteran was 
hospitalized for noncompliance with medication.  Current 
examination with medication compliance indicated that he was 
functioning in relationships, self-care, and some leisure 
activities.  Currently, mild defensiveness, thought rambling, 
and grandiosity were detected and were described as 
attributable to the bipolar disorder.  

Analysis

Based on a review of the evidence of record during the entire 
appeal period, the Board finds that the symptomatology 
associated with the veteran's service-connected chronic 
adjustment disorder has not been shown to be so 
incapacitating that a disability rating in excess of 30 
percent is for assignment at any time during the appeal 
period.  The veteran has been found to have a bipolar 
disorder, but service connection is not in effect for that 
psychiatric disability.  For the most part, as demonstrated 
in the report of the medical records above, there has been no 
showing of the symptoms associated with the chronic 
adjustment disorder have worsened at any time so as to 
warrant the assignment of a disability rating in excess of 30 
percent.  While the veteran had a flareup of his bipolar 
disorder that required hospitalization in September 2002, 
that was primarily because of his failure to take medication 
and a review of the record shows the hospitalization was more 
because of the bipolar disorder than the adjustment disorder.  
During the most recent examination in May 2004, the examiner 
indicated that the veteran seemed to be adjusting to his 
current level of functioning without appreciable difficulty.  
The examiner even stated that symptoms of anxiety associated 
with the adjustment disorder were not present on a constant 
basis.  The reports of periodic outpatient visits on various 
occasions in 2000 and 2001 seem to reveal that for the most 
part the veteran was doing fairly well adjusting to things 
despite having several ongoing problems with which he had to 
deal.  The examiner at the time of the 2004 examination 
distinguished symptomatology associated with the service-
connected chronic adjustment disorder from that associated 
with the known service-connected bipolar disorder.  The 
symptoms associated with the chronic adjustment disorder were 
given a GAF score of 74, a score indicative of no more than 
mild to moderate impairment.  The 30 percent rating already 
in effect more than adequately compensates the veteran for 
that level of impairment.  

In summary, the Board finds that the preponderance of the 
evidence is against the grant of a disability rating in 
excess of 30 percent for any time during the entire appeal 
period.  The Board notes that at the time of examination by 
VA in May 1997, the degree of impairment attributable to the 
service-connected disability was described as only moderate 
in degree.  At the time of a rating examination in February 
2000, the veteran was given a GAF score of between 60 and 65, 
a score, as noted above, reflective of only mild symptoms or 
only some degree difficulty in social or occupational 
functioning.  


ORDER

An original disability evaluation in excess of 30 percent for 
a chronic adjustment disorder is denied.  


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


